Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant’s amendment dated May 2nd, 2022 responding to the Office Action provided in the rejection of claims 1-20.
Claim 11 has been canceled.
Claims 1, 2, 4, 6, 7, 12, and 16-20 have been amended.
Claims 1-10 and 12-20 are remain pending in the application and which have been fully considered by the examiner.
Claims 1 and 16 are in independent form.
Claims 1-10 and 12-20 are finally rejected.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 and 05/02/2022 were filed after the mailing date of the Non-Final Office Action on February 1st, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
Mahimkar does not describe receiving at least one policy specifying an objective that is a minimum objective or a maximum objective for the network (See Remarks, page 8).
Mahimkar does not describe receiving at least one policy […] and using the received policy for determining an update schedule for performing an update of software for network devices (See Remarks, page 8).
Further, paragraphs 41 and 81 of Mahimkar do not disclose the “upgrade graph having nodes each representing one of the network devices or a network service provided by the network.” (See Remarks, page 8).
The capacity of a 2G, 3G, or 4G network does not indicate either device redundancy or service redundancy, and the Mahimkar description of an edge outgoing from a node therefore does not teach “one or more edges each connecting two of the nodes and representing a network redundancy or service dependency,” as recited in claim 1.
Prior Art’s Arguments - Rejections
The Objection to claims 4, 6, 7, 17, 18, and 19 have been withdrawn in view of Applicant’s amendments of the claims.
Applicants’ arguments filed on May 2nd, 2022 have been fully considered but they are not persuasive. For example:
Applicant contends, Mahimkar does not teach “receiving at least one policy specifying an objective that is a minimum objective or a maximum objective for the network.” Examiner respectfully disagrees because Mahimkar further discloses in FIG. 1 and associated text, such as, “… receive policy data 104... Policy data 104 can be representative of service objectives to be satisfied during the upgrade procedures … As other examples of policy data 104, such can relate to various thresholds... Another example can be throughput threshold 310 that can indicate a minimum throughput that should be observed (e.g., at grid 224) during the upgrade. Other examples can exist, such as service quality threshold 312, which can relate to a minimum threshold for some service quality metric such as those described in connection with data 206-216 of FIG. 2A, or some quality relating to service protocol (e.g., 2G vs. 5G, or the like).” (Underline added – See paras [0045] – [0047]). Therefore, the argument is moot.
Applicant contends, Mahimkar does not teach “receiving at least one policy […] and using the received policy for determining an update schedule for performing an update of software for network devices.” Examiner respectfully disagrees because Mahimkar further discloses in FIG. 1 and associated text, such as, “Still referring to FIG. 1, as described above, upgrade scheduling device 100 can receive service history data 102, policy data 104, and upgrade data 106. Based on these data, e.g., service history data 102, policy data 104, and upgrade data 106, upgrade scheduling device 100 can determine upgrade schedule data 108. Upgrade schedule data 108 can be representative of an automated and/or machine-generated schedule to upgrade the access point devices of a communication network (e.g., access point devices that are members of the schedulable set).” (See para [0049]). Therefore, the argument is moot.
Applicant contends, Mahimkar does not teach “upgrade graph having nodes each representing one of the network devices or a network service provided by the network.” Examiner respectfully disagrees because Mahimkar does discloses the claimed limitation as set forth in the previous office action, such as, FIG. 2B and associated text, such as, “FIG. 2B provides graphic depiction 220 of an example coverage area that is partitioned into grids. In this example, several AP devices 222 provide service at a geographic area illustrated by grid 224.” (See para [0041]). “we construct a connectivity graph using APs and grids as follows. An AP running 2G, 3G, 4G are represented as three nodes and the outgoing edges from these nodes have capacities set to the AP capacity of that generation.” (See par. [0081]). It should be noted that since three nodes represent an AP running 2G, 3G, 4G, therefore, these nodes at least represent one of the services as claimed. Therefore, the argument is moot.
Applicant contends, Mahimkar does not teach “one or more edges each connecting two of the nodes and representing a network redundancy or service dependency,” examiner respectfully disagrees because first of all, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, as set forth in the previous office action, examiner relied upon FIG. 5 and paragraph [0090] of Mattson to reject the claimed limitation.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1+7+8, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 16 of U.S. Patent No. 10,884,728 in view of Mattson et al. (US Publication No. 2015/0381515 – IDS filed on 12/31/2020). Although the conflicting claims are not identical, they are not patentably distinct from each other because Mattson would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).
INSTANT APPLICATION
17/139,773
PATENT NO.
10,884,728
Claim 1:
A method comprising:
receiving, by a controller device that manages network devices of a network that provides services, an upgrade request and at least one policy specifying an objective that is a minimum objective or a maximum objective for the network; 





obtaining, by the controller device, a redundancy model indicative of redundancy information for the network, wherein the redundancy model comprises one of: (1) a network device model that includes device redundancy information indicating a device redundancy for a first network device and a second network device of the network devices, or (2) a service model that includes service redundancy information indicating a service redundancy for a service of the services; 
determining, by the controller device based on the upgrade request and the redundancy model, an update graph having nodes each representing one of the network devices or one of the services, the update graph also having at least one edge that connects two of the nodes and that indicates the network device redundancy or the service redundancy; 

determining, by the controller device based on the update graph including the at least one edge and the at least one policy, an update schedule for performing an update of software for the network devices that ensures availability for the first network device or second network device or availability for the service; and
updating, by the controller device, the software of each of the network devices according to the update schedule.
Claim 1:
A method comprising: 
receiving, by a controller device that manages a plurality of network devices of a network that provide one or more services, an upgrade request and Claim 7: wherein the upgrade request comprises at least one policy for specifying one of the at least one objective function and Claim 8: wherein the at least one policy specifies at least one of: a maximum down-time for any network device;
Mattson discloses in FIGs. 4, 5 and paragraphs [0088], [0098] – [0101].











determining, by the controller device based on the upgrade request, an upgrade graph having nodes each representing one of the network devices or a network service provided by the network, the upgrade graph also having one or more edges each connecting two of the nodes and representing a network redundancy or service dependency; 
..; 
determining, by the controller device, an upgrade schedule in which, for each of the sub-groups, the controller device is to concurrently perform an upgrade of software for all network devices represented by a node in the sub-group; Mattson discloses in FIG 5 and paragraph [0090] and 
upgrading, by the controller device, the software of each of the plurality of network devices according to the upgrade schedule.
Claim 16:
A controller device that manages a plurality of network devices, the controller device comprising one or more processing units implemented in circuitry and configured to: 
receive an upgrade request and at least one policy specifying an objective that is a minimum objective or a maximum objective for the network; 



obtain a redundancy model indicative of redundancy information for the network, wherein the redundancy model comprises one of: (1) a network device model that includes device redundancy information indicating a device redundancy for a first network device and a second network device of the network devices, or (2) a service model that includes service redundancy information indicating a service redundancy for a service of the services; 
determine, based on the upgrade request and the model, an update graph having nodes each representing one of the network devices or one of the services, the update graph also 32Docket No.: 2014-136US02 / JNP3046-US-CON1 having at least one edge that connects two of the nodes and that indicates the network device redundancy or the service redundancy; 

determine, based on the update graph including the at least one edge and the at least one policy, an update schedule for performing an update of software for the network devices that ensures availability for the first network device or second network device or availability for the service; and 
update the software of each of the network devices according to the update schedule.
Claim 12:
A controller device that manages a plurality of network devices, the controller device comprising one or more processing units implemented in circuitry and configured to: 
receive an upgrade request and Claim 7: wherein the upgrade request comprises at least one policy for specifying one of the at least one objective function and Claim 8: wherein the at least one policy specifies at least one of: a maximum down-time for any network device;; 
Mattson discloses in FIGs. 4, 5 and paragraphs [0088], [0098] – [0101].










determine, based on the upgrade request, an upgrade graph having nodes each representing one of the network devices or a network service provided by the network, the upgrade graph also having one or more edges each connecting two of the nodes and representing a network redundancy or service dependency; 
…;
determine an upgrade schedule in which, for each of the sub-groups, the controller device is to concurrently perform an upgrade of software for all network devices represented by a node in the sub-group; Mattson discloses in FIG 5 and paragraph [0090] and 
upgrade the software of each of the plurality of network devices according to the upgrade schedule.
Claim 20:
A computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a controller device that manages a plurality of network devices to: 
receive an upgrade request and at least one policy specifying an objective that is a minimum objective or a maximum objective for the network; 




obtain a redundancy model indicative of redundancy information for the network, wherein the redundancy model comprises one of: (1) a network device model that includes device redundancy information indicating a device redundancy for a first network device and a second network device of the network devices, or (2) a service model that includes service redundancy information indicating a service redundancy for a service of the services; 
determine, based on the upgrade request and the model, an update graph having nodes each representing one of the network devices or one of the services, the update graph also 33Docket No.: 2014-136US02 / JNP3046-US-CON1 having at least one edge that connects two of the nodes and that indicates the network device redundancy or the service redundancy; 

determine, based on the update graph including the at least one edge and the at least one policy, an update schedule for performing an update of software for the network devices that ensures availability for the first network device or second network device or availability for the service; and 
update the software of each of the network devices according to the update schedule.
Claim 16:
A computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a controller device that manages a plurality of network devices to: 
receive an upgrade request and Claim 7: wherein the upgrade request comprises at least one policy for specifying one of the at least one objective function and Claim 8: wherein the at least one policy specifies at least one of: a maximum down-time for any network device; 
Mattson discloses in FIGs. 4, 5 and paragraphs [0088], [0098] – [0101].










determine, based on the upgrade request, an upgrade graph having nodes each representing one of the network devices or a network service provided by the network, the upgrade graph also having one or more edges each connecting two of the nodes and representing a network redundancy or service dependency; 
…;
determine an upgrade schedule in which, for each of the sub-groups, the controller device is to concurrently perform an upgrade of software for all network devices represented by a node in the sub-group; Mattson discloses in FIG 5 and paragraph [0090] and 

upgrade the software of each of the plurality of network devices according to the upgrade schedule.



Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Mahimkar et al. (US Publication No. 201//0167277 – hereinafter, Mahimkar – IDS filed on 12/31/2020) in view of Mattson et al. (US Publication No. 2015/0381515 – hereinafter, Mattson – IDS filed on 12/31/2020).
Regarding claim 1:
Mahimkar discloses a method comprising: 
receiving, by a controller device that manages network devices of a network that provides services, an upgrade request (“the operational teams to submit an upgrade request to a central change management calendaring system” (See para [0020])) and at least one policy specifying an objective that is a minimum objective or a maximum objective for the network (FIG. 1 and associated text, such as, “… receive policy data 104... Policy data 104 can be representative of service objectives to be satisfied during the upgrade procedures … As other examples of policy data 104, such can relate to various thresholds... Another example can be throughput threshold 310 that can indicate a minimum throughput that should be observed (e.g., at grid 224) during the upgrade. Other examples can exist, such as service quality threshold 312, which can relate to a minimum threshold for some service quality metric such as those described in connection with data 206-216 of FIG. 2A, or some quality relating to service protocol (e.g., 2G vs. 5G, or the like).” (Underline added – See paras [0045] – [0047])); 
determining, by the controller device based on the upgrade request [[and the redundancy model]], an update graph having nodes each representing one of the network devices or one of the services (FIG. 2B and associated text, such as, “FIG. 2B provides graphic depiction 220 of an example coverage area that is partitioned into grids. In this example, several AP devices 222 provide service at a geographic area illustrated by grid 224.” (See para [0041]). “we construct a connectivity graph using APs and grids as follows. An AP running 2G, 3G, 4G are represented as three nodes and the outgoing edges from these nodes have capacities set to the AP capacity of that generation.” (See par. [0081]). It should be noted that since three nodes represent an AP running 2G, 3G, 4G, therefore, these nodes at least represent one of the services as claimed.), [[the update graph also having at least one edge that connects two of the nodes and that indicates the network redundancy or the service redundancy]];
 determining, by the controller device based on the update graph including the at least one edge and the at least one policy, an update schedule for performing an update of software for the (“the device can determine upgrade schedule data representative of a schedule to upgrade the access point devices” (See para [0095]). Mahimkar further discloses in FIG. 1 and associated text, such as, “Still referring to FIG. 1, as described above, upgrade scheduling device 100 can receive service history data 102, policy data 104, and upgrade data 106. Based on these data, e.g., service history data 102, policy data 104, and upgrade data 106, upgrade scheduling device 100 can determine upgrade schedule data 108. Upgrade schedule data 108 can be representative of an automated and/or machine-generated schedule to upgrade the access point devices of a communication network (e.g., access point devices that are members of the schedulable set).” (See para [0049])) that ensures availability for the first network device or second network device or availability for the service (FIG. 1 and associated text, such as, “upgrade schedule data 108 can be constructed based on a determined balance between two or more objectives. For example, a first reduction or minimization of a total time period to perform the upgrade procedures (e.g., network-wide upgrade time), which is represented by reference numeral 110, can be a first objective. As another example, a second reduction of service degradation due to the upgrade procedures, which is represented by reference numeral 112, can represent a second objective. Hence, generation of upgrade schedule data 108 can reflect a balance between objective 110 and objective 112.” (See para [0051])); and 
updating, by the controller device, the software of each of the network devices according to the update schedule (“Depending on the schedule, the orchestrator 606 can then instruct the controllers 614 to execute the instructions on the appropriate AP devices of communication network 616” (See para [0060])).
But, Mahimkar does not explicitly teach:
obtaining, by the controller device, a redundancy model indicative of redundancy information for the network, wherein the redundancy model comprises one of: (1) a network device model that includes device redundancy information indicating a device redundancy for a first network device and a second network device of the network devices, or (2) a service model that includes service redundancy information indicating a service redundancy for a service of the services;
determining, by the controller device based on the upgrade request and the redundancy model, an update graph and the update graph also having at least one edge that connects two of the nodes and that indicates the network redundancy or the service redundancy;
However, Mattson discloses:
obtaining, by the controller device, a redundancy model indicative of redundancy information for the network (FIG. 4 and associated text, such as, “Path provisioning module 174 may generate and/or compile resource models that are provided in a standard modeling language to set the parameters of service nodes 10” (See para [0088])), wherein the redundancy model comprises one of: (1) a network device model that includes device redundancy information indicating a device redundancy for a first network device and a second network device of the network devices, or (2) a service model that includes service redundancy information indicating a service redundancy for a service of the services (FIG. 5 and associated text, such as, “In other words, to determine that a set of the plurality of network resources satisfies the service request, service provisioning module 26 may determine for a respective edge of the plurality of edges, a type of respective relationship between first and second network resources that respectively correspond to first and second vertexes of the respective edge; and responsive to determining that the type of relationship satisfies the query, service provisioning module 26 may select the first and second network resources to provide the network service within the network, … However, because sufficient resources do exist in the example of FIG. 5, service provisioning module 26 selects the one or more corresponding resources, and generates one or more resource models (further described in FIG. 6) to configure the states of one or more network devices to provision the L2 VPN service” (See para [0098] – [0101]));
determining, by the controller device based on the upgrade request and the redundancy model, an update graph and the update graph also having at least one edge that connects two of the nodes and that indicates the network redundancy or the service redundancy (FIG. 5 and associated text, such as, “FIG. 5 is a conceptual diagram of a graph included in a graph database that models network resources and services in a network, in accordance with techniques of this disclosure. Specifically, graph database 22 as described in this disclosure may include graph 202. Graph 202 includes multiple vertexes representing network resources and multiple edges representing relationships between the resources. Each vertex and each edge may include one or more attributes that are descriptive of the respective vertex or edge. For instance, a vertex representing a network device may include but is not limited to attributes, such as a unique identifier of the device, a model of the device, one or more capabilities of the device, one or more other components included in the device, to name only a few examples.” (See para [0090]));
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).

Regarding claim 2:
The rejection of claim 1 is incorporated, but, Mahimkar does not explicitly teach:
wherein the redundancy model comprises a modified YANG or YAML data model that comprises the device redundancy information or the service redundancy information.
However, Mattson discloses wherein the redundancy model comprises a modified YANG or YAML data model that comprises the device redundancy information or the service redundancy information (“path provisioning module 174 may generate and/or compile resource models using the YANG data modeling language, published as RFC 6020. As described with respect to FIG. 4 and further in FIG. 6, YANG provides a standard modeling language to set the parameters of network equipment managed by SDN controller 19. YANG may be used to model the state of network elements and configuration data.” (See para [0088])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).

Regarding claim 3:
The rejection of claim 1 is incorporated, but, Mahimkar does not explicitly teach:
wherein the network device model comprises syntax to indicate an alternate network device of the network devices for a network device of the network devices.
However, Mattson discloses wherein the network device model comprises syntax to indicate an alternate network device of the network devices for a network device of the network devices (“Based on the query, service provisioning module 26 may determine whether a set of network resources can satisfy the service request for the VPN service… If the service request can be satisfied, service provisioning module 26 may cause one or more components (not shown) of SDN controller to configure a set of network resources to provide the VPN service within the network, as further described in FIGS. 3-4. For instance, when SDN controller 10 maps network resources to a specific service, such as the VPN service, they may be reserved. Once SDN controller 19 deploys the SDN service, the network resources may be taken out of the available resources pool because they are in use as part of the VPN service.” (See para [0049])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).

Regarding claim 4:
The rejection of claim 3 is incorporated, but, Mahimkar does not explicitly teach:
wherein the syntax comprises a "device-id" property to indicate a device identifier for the network device and the syntax comprises an "alternate- device" property to indicate an alternate device identifier for the alternate network device.
However, Mattson discloses wherein the syntax comprises a "device-id" property to indicate a device identifier for the network device (“Each vertex and each edge may include one or more attributes that are descriptive of the respective vertex or edge. For instance, a vertex representing a network device may include but is not limited to attributes, such as a unique identifier of the device,” (See para [0090])) and the syntax comprises an "alternate- device" property to indicate an alternate device identifier for the alternate network device (“As another example, an edge representing a relationship between two resources may include but is not limited to attributes such as direct pointers to the vertexes that are connected by the edge and the type of relationship represented by the edge, to name only a few examples. Legend 200 of FIG. 5 illustrates example resources and relationships between the resources. Example resources in legend 200 include, but are not limited to: sites, customers, services, devices, and interfaces. A site may be logical representation of a location or locale that includes, for example, one or more computing devices, one or more network devices, one or more networks, one or more datacenters to name a few examples. A site may represent a building or a collection of buildings, and in some examples, the building or collection of buildings may correspond to a common entity.” (See para [0090])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).


Regarding claim 5:
The rejection of claim 1 is incorporated, but, Mahimkar does not explicitly teach:
wherein the service model comprises: first syntax for a link and an alternate link; or second syntax for a node and an alternate node.
However, Mattson discloses wherein the service model comprises: first syntax for a link and an alternate link (FIG. 4 and associated text, such as, “A link edit message to constraints 154 may include a link descriptor specifying a node identifier and port index, together with link attributes specifying a bandwidth, expected time to transmit, shared link group, and fate shared group, for instance.” (See para [0067])); or second syntax for a node and an alternate node.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).

Regarding claim 6:
The rejection of claim 5 is incorporated, but, Mahimkar does not explicitly teach:
wherein the first syntax comprises a "link-id" property to indicate a link identifier and the first syntax comprises an "alternate-link" property to indicate an alternate link identifier.
However, Mattson discloses wherein the first syntax comprises a "link-id" property to indicate a link identifier and the first syntax comprises an "alternate-link" property to indicate an alternate link identifier (FIG. 4 and associated text, such as, “A link edit message to constraints 154 may include a link descriptor specifying a node identifier and port index, together with link attributes specifying a bandwidth, expected time to transmit, shared link group, and fate shared group, for instance.” (See para [0067])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).

Regarding claim 7:
The rejection of claim 5 is incorporated, but, Mahimkar does not explicitly teach:
wherein the second syntax comprises a "node-id" property to indicate a node identifier and the second syntax comprises "alternate-node" property to indicate an alternate node identifier.
However, Mattson discloses wherein the second syntax comprises a "node-id" property to indicate a node identifier and the second syntax comprises "alternate-node" property to indicate an alternate node identifier (FIG. 4 and associated text, such as, “A link edit message to constraints 154 may include a link descriptor specifying a node identifier and port index, together with link attributes specifying a bandwidth, expected time to transmit, shared link group, and fate shared group, for instance.” (See para [0067])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).

Regarding claim 8:
The rejection of claim 1 is incorporated, but, Mahimkar does not explicitly teach:
wherein obtaining the redundancy model comprises obtaining a unified intent model that comprises the network device model and the service model.
However, Mattson discloses wherein obtaining the redundancy model comprises obtaining a unified intent model that comprises the network device model and the service model (“service provisioning module 26 selects the one or more corresponding resources, and generates one or more resource models (further described in FIG. 6) to configure the states of one or more network devices to provision the L2 VPN service” (See para [0101])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).

Regarding claim 9:
The rejection of claim 8 is incorporated, but, Mahimkar does not explicitly teach:
wherein the unified intent model comprises a graph database configured to graphically represent at least one of the device redundancy information or the service redundancy information.
However, Mattson discloses wherein the unified intent model comprises a graph database configured to graphically represent at least one of the device redundancy information or the service redundancy information (FIG. 1 and associated text, such as, “As such, service provisioning module 26, interface 20, and graph database 22 may facilitate and accelerate the validation of service requests, the determination of resource availability for requested services, the allocation and reservation of resources, and the failover of one set of resources to another in response to a network event.” (See para [0046])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).

Regarding claim 10:
The rejection of claim 1 is incorporated, Mahimkar further discloses wherein the upgrade request comprises a device selector that selects the network devices based on a tag or role of the network devices (“submit an upgrade request to a central change management calendaring system, which mainly identifies any overlapping scheduled activities within the same time window.” (See par. [0020])).



Regarding claim 11:
The rejection of claim 1 is incorporated, Mahimkar further discloses wherein the upgrade request comprises at least one policy for specifying an objective function having a minimum objective or maximum objective for the network (“Scheduling upgrades in communication networks can be advantageous since scheduling not only impacts the time to complete upgrade, but also significantly impacts the user performance during the upgrade.” (See pars. [0024] – [0029])).

Regarding claim 12:
The rejection of claim 1 is incorporated, Mahimkar further discloses wherein the at least one policy specifies at least one of: a maximum down-time for any network device; a maximum number of connections that may be down at any one time; a latest-permissible upgrade completion date; a maximum percent of devices that to be upgraded at any one time; a maximum upgrade-window duration; or an upgrade priority based on devices having the most subscribers (“We divide the entire area into smaller grids, where for each grid we measure the received signal strength (RSS) from all AP devices that can be detected. If the grid receives RSS higher than a given threshold from an AP, we say the grid can be served or covered by the AP. Based on this information, our goal can be to minimize the amount of time it takes to complete upgrades while ensuring all grids in the area is covered by at least one AP.” (See pars. [0061] – [0063])).


Regarding claim 13:
The rejection of claim 1 is incorporated, Mahimkar further comprising: receiving, by the controller device, a criteria definition that defines new criteria for performing the update of the software, wherein the upgrade request specifies the new criteria (“upgrade scheduling device 100 can receive policy data 104... Policy data 104 can be representative of service objectives to be satisfied during the upgrade procedures.” (See par. [0045])).

Regarding claim 14:
The rejection of claim 1 is incorporated, but, Mahimkar does not explicitly teach:
wherein obtaining the redundancy model comprises receiving the service redundancy information from the service of the services.
However, Mattson discloses wherein obtaining the redundancy model comprises receiving the service redundancy information from the service of the services (FIG. 1 and associated text, such as, “SDN controller 19 may initially receive the data-interchange formatted message with interface 20 at northbound API 150. Messaging module 182 of service provisioning module 26 may initially validate the data-interchange formatted message against one or more schemas 188. If the data-interchange formatted message is not valid, messaging module may reject the service request by sending a message (e.g., an HTTP error code) to service provider system 24 using interface 20. If, however, the data-interchange formatted message is valid, messaging module 182 sends information from the data-interchange formatted message to query module 184. Query module 184 may generate a query to perform on graph database 22. To generate the query, service provisioning module may determine a service abstraction included in the data-interchange formatted message, wherein the service abstraction includes a plurality of parameters that define the service request. Query module 184 may translate, based at least in part on the parameters, the service request into a query usable to determine whether the set of the plurality of network resources satisfies the service request. Query module 184 may traverse one or more edges of graph database 22 in accordance with the query to determine whether the vertexes and relationships between the vertexes satisfy the query. Specifically, query module 184, when traversing graph database 22, evaluates the relationships between the resources represented by the vertexes to determine whether the relationships satisfy conditions of the query. In other words, query module 184 may determine, based at least in part on the query, that the set of the plurality of network resources satisfies the service request.” (See para [0084])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).


Regarding claim 15:
The rejection of claim 1 is incorporated, but, Mahimkar does not explicitly teach:
wherein obtaining the redundancy model comprises determining, by the controller device based on the services, the redundancy information for the network.
However, Mattson discloses wherein obtaining the redundancy model comprises determining, by the controller device based on the services, the redundancy information for the network (FIG. 1 and associated text, such as, “SDN controller 19 may initially receive the data-interchange formatted message with interface 20 at northbound API 150. Messaging module 182 of service provisioning module 26 may initially validate the data-interchange formatted message against one or more schemas 188. If the data-interchange formatted message is not valid, messaging module may reject the service request by sending a message (e.g., an HTTP error code) to service provider system 24 using interface 20. If, however, the data-interchange formatted message is valid, messaging module 182 sends information from the data-interchange formatted message to query module 184. Query module 184 may generate a query to perform on graph database 22. To generate the query, service provisioning module may determine a service abstraction included in the data-interchange formatted message, wherein the service abstraction includes a plurality of parameters that define the service request. Query module 184 may translate, based at least in part on the parameters, the service request into a query usable to determine whether the set of the plurality of network resources satisfies the service request. Query module 184 may traverse one or more edges of graph database 22 in accordance with the query to determine whether the vertexes and relationships between the vertexes satisfy the query. Specifically, query module 184, when traversing graph database 22, evaluates the relationships between the resources represented by the vertexes to determine whether the relationships satisfy conditions of the query. In other words, query module 184 may determine, based at least in part on the query, that the set of the plurality of network resources satisfies the service request.” (See para [0084])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mattson into the teachings of Mahimkar because that would have implemented resources and corresponding relationships in a graph database that may reduce the complexity of queries required to determine whether services can be established in the service provisioning network, thereby simplifying implementation and maintenance of information that describes the service provider network as suggested by Mattson (See para [0102]).

Regarding claim 16:
This is a control device version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

Regarding claim 17:
All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 18:
All the limitations of this claim have been noted in the rejection of claim 14, and is therefore rejected under similar rationale.

Regarding claim 19:
All the limitations of this claim have been noted in the rejection of claim 15, and is therefore rejected under similar rationale.

Regarding claim 20:
This is a computer-readable storage medium version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        May 20th, 2022